DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (hereinafter “Wu”), US Pub. No. 2020/0051511.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Wu teaches a light emitting driving circuit (fig. 2, pixel circuit 100), comprising: a driving sub-circuit (fig. 2, driving sub-circuit 30); a control sub-circuit coupled to a first node and a control terminal of the driving sub-circuit (fig. 2, control sub-circuit 20); a data writing sub-circuit coupled to a first terminal of the driving sub-circuit (fig. 2, data writing sub-circuit 10); and a compensation sub-circuit coupled to the first node, the control terminal of the driving sub-circuit and a second terminal of the driving sub-circuit (fig. 2, compensation sub-circuit 10), wherein the control sub-circuit is configured to initialize a voltage of the first node and a voltage of the control terminal of the driving sub-circuit in response to a second scan signal (fig. 2, compensation sub-circuit 10, and accompanying text); the data writing sub-circuit is configured to write a data signal into the first terminal of the driving sub-circuit in response to a first scan signal: the driving sub-circuit is configured to output, from the second terminal of the driving sub-circuit, the data signal and a compensation signal (fig. 2, data writing sub-circuit and compensation sub-circuit 10, and accompanying text); the compensation sub-circuit is configured to transmit the data signal and the compensation signal to the first node in response to the first scan signal, and to adjust the voltage of the control terminal of the driving sub-circuit according to the data signal, the compensation signal, the initialized voltage of the first node and the initialized voltage of the control terminal of the driving sub-circuit (fig. 2, compensation circuit 10, and accompanying text), and the driving sub-circuit is further configured to output a driving signal for driving a light-emitting device to emit light according to the adjusted voltage of the control terminal of the driving sub-circuit and a first voltage transmitted to the first terminal of the driving sub-circuit (fig. 2, driving sub-circuit 30, light-emitting sub-circuit 40, and accompanying text).
Regarding claim 7, Wu teaches wherein the driving sub-circuit includes: a driving transistor, wherein a control electrode of the driving transistor is the control terminal of the driving sub-circuit, a first electrode of the driving transistor is the first terminal of the driving sub-circuit, and a second electrode of the driving transistor is the second terminal of the driving sub-circuit (fig. 4, driving transistor Td, and  storage capacitor, wherein a first terminal of the storage capacitor is coupled to the control electrode of the driving transistor, and a second terminal of the storage capacitor is configured to be coupled to a first voltage terminal for providing the first voltage (fig. 4, capacitor C).
Regarding claim 8, Wu teaches wherein the data writing sub-circuit includes an eighth transistor; a control electrode of the eighth transistor is configured to be coupled to a first scan signal terminal for providing the first scan signal, a first electrode of the eighth transistor is configured to be coupled to a data signal terminal for providing the data signal, and a second electrode of the eighth transistor is coupled to the first terminal of the driving sub-circuit (fig. 4, transistor T1).
Regarding claim 9, Wu teaches further comprising a light-emitting control sub-circuit coupled to the driving sub-circuit, wherein the light-emitting control sub-circuit is configured to control the driving sub-circuit to be communicated with a first voltage terminal for providing the first voltage and the light-emitting device in response to a light-emitting control signal (fig. 3, light-emitting sub-circuit 20).
Regarding claim 10, Wu teaches wherein the light-emitting control sub-circuit includes a sixth transistor and a seventh transistor; a control electrode of the sixth transistor is configured to be coupled to a light-emitting control terminal for providing the light-emitting control signal, and a first electrode of the sixth transistor is configured to be coupled to the first voltage terminal, and a second electrode of the sixth transistor is coupled to the first terminal of the driving sub-circuit; and a control electrode of the seventh transistor is configured to be coupled to the light-emitting control terminal, a first electrode of the seventh transistor is coupled to the second terminal of the driving sub-circuit, and a second electrode of the seventh transistor is configured to be coupled to the light-emitting device (fig. 4, transistors T4 and T5).
Regarding claim 16, it is a light-emitting apparatus of claim 1 and is rejected on the same grounds presented above.
Regarding claim 17, it is a driving method of claim 1 and is rejected on the same grounds presented above.
Regarding claim 18, it has similar limitations to those of claim 2 and is rejected on the same grounds presented above.
Regarding claim 19, Wu teaches wherein the first signal is the same as the data signal, and the first signal is different from the second signal (figs. 2, 3, Vdata, V1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 20 are rejected under 35 U.S.C. 103 as being obvious over Wu (see above), in view of Gao et al. (hereinafter “Gao”), US Pub. No. 2019/0237019.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 11, Wu fails to explicitly teach a reset sub-circuit coupled to the control terminal of the driving sub-circuit, wherein the reset sub-circuit is configured to transmit an initialization signal to the control terminal of the driving sub-circuit in response to a reset signal, so as to reset the control terminal of the driving sub-circuit.
However, in the same field of endeavor, Gao teaches a pixel driving circuit including a reset sub-circuit wherein the reset sub-circuit is configured to transmit an initialization signal to the control terminal of the driving sub-circuit in response to a reset signal, so as to reset the control terminal of the driving sub-circuit. (see fig. 3, reset circuit 21).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Wu to include the reset feature of Gao. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device to prevent breakdown.
Regarding claim 12, Gao teaches wherein the reset sub-circuit includes a fifth transistor; a control electrode of the fifth transistor is configured to be coupled to a reset signal terminal for providing the reset signal, a first electrode of the fifth transistor is configured to be coupled to an initialization signal terminal for providing the initialization signal, and a second electrode of the fifth transistor is coupled to the control terminal of the driving sub-circuit (fig. 5, transistor T1).
Regarding claim 13, Gao teaches wherein the reset sub-circuit is further configured to be coupled to the light emitting device, and to transmit the initialization signal to the light-emitting device in response to the reset signal, so as to reset the light-emitting device (fig. 3, reset sub-circuit 21, light emitting control sub-circuit 24).
Regarding claim 14, Gao teaches wherein the reset sub-circuit includes: a fourth transistor, wherein a control electrode of the fourth transistor is configured to be coupled to a reset signal terminal for providing the reset signal, a first electrode of the fourth transistor is configured to be coupled to an initialization signal terminal for providing the initialization signal, and a second electrode of the fourth transistor is configured to be coupled to the light-emitting device; and a fifth transistor, wherein a control electrode of the fifth transistor is configured to be coupled to the reset signal terminal, a first electrode of the fifth transistor is configured to be coupled to the initialization signal terminal, and a second electrode of the fifth transistor is coupled to the control terminal of the driving sub-circuit (fig. 5, transistors T1 and T2).
Regarding claim 20, it has similar limitations to those of claims 11-13 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 2-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination comprising the specific elements included in the dependent claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622